[Cite as Arthurs v. Ohio Univ. Parking Servs., 2010-Ohio-3150.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




JENNIFER ARTHURS

       Plaintiff

       v.

OHIO UNIVERSITY PARKING SERVICES

       Defendant

        Case No. 2009-08845-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       On either October 19, 2009 or October 23, 2009, plaintiff, Jennifer
Arthurs, parked her 2004 Honda Civic at the south green garage under the Nelson
dining hall on the campus of defendant, Ohio University. Plaintiff related that she went
to the parking garage the next day “I looked at my car to see spots of paint looking
markings.” Apparently, plaintiff’s 2004 Honda Civic had been damaged by a caustic
liquid substance dripping from pipes on the ceiling of the parking garage.                    Plaintiff
asserted her car was damaged as a proximate cause of negligence on the part of
defendant in maintaining a hazardous condition on university premises and she has
consequently filed this complaint seeking to recover $2,002.70, the total cost of
automotive repair needed resulting from the described incident.                In her complaint,
plaintiff provided evidence that she maintains insurance coverage for automotive
damage with a $500.00 deductible provision. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation stating “Ohio University does not
contest liability” in this matter.           Defendant pointed out plaintiff carries insurance
Case No. 2006-03532-AD                    -2-                MEMORANDUM DECISION



coverage for automotive damage with a $500.00 deductible.
       {¶ 3} 3)    Plaintiff filed a response expressing her agreement with defendant’s
position. Plaintiff noted she “will not be filing a claim with the insurance company” to
cover her automotive damage expenses. Plaintiff explained she did not want to file an
insurance claim because she believed her premiums would increase if she pursued the
matter through her insurer.
                                CONCLUSIONS OF LAW
       {¶ 4} 1)    Sufficient proof has been offered to establish the damage to the
vehicle was proximately caused by negligence on the part of defendant.               Lee v.
University of Akron (1998), 97-12441-AD; Warren v. University of Akron (1999), 99-
01683-AD; Miller v. University of Akron (2001), 2001-04140-AD; Swigart v. Ohio Univ.,
Ct. of Cl. No. 2009-01581-AD, 2009-Ohio-2771.
       {¶ 5} 2)    R.C. 2743.02(D) provides:
       {¶ 6} “(D) Recoveries against the state shall be reduced by the aggregate of
insurance proceeds, disability award, or other collateral recovery received by the
claimant. This division does not apply to civil actions in the court of claims against a
state university or college under the circumstances described in section 3345.40 of the
Revised Code. The collateral benefits provisions of division (B)(2) of that section apply
under those circumstances.”
       {¶ 7} Also, R.C. 3345.40(B)(2) states in pertinent part:
       {¶ 8} “If a plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
shall be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff.”
Case No. 2006-03532-AD                  -3-                MEMORANDUM DECISION




Case No. 2006-03532-AD                  -3-                MEMORANDUM DECISION



      {¶ 9} 3)    Defendant is liable to plaintiff for his insurance coverage deductible,
$500.00, plus the $25.00 filing fee which may be reimbursed as compensable costs
pursuant to R.C. 2335.19.     See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JENNIFER ARTHURS

      Plaintiff

      v.

OHIO UNIVERSITY PARKING SERVICES

      Defendant
Case No. 2006-03532-AD                     -4-               MEMORANDUM DECISION




         Case No. 2009-08845-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $525.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Jennifer Arthurs                           George T. Wendt, Risk Manager
6269 Azalea Circle                         Ohio University
Solon, Ohio 44139                          160 Union Street
                                           HDL Center 166H
                                           Athens, Ohio 45701
RDK/laa
2/23
Filed 3/5/10
Sent to S.C. reporter 7/1/10